Title: To Alexander Hamilton from William S. Smith, 17 April 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            East Chester April 17th. 1799.
          
          I have received a Letter from Capt. Church of the 12th. inst. covering a copy of one of the 11th. from Mr. Simmons addressed to you, which states that a Warrant has issued for three thousand five Hundred and twenty Dollars—that the amount is forwarded to Mr. Fish, to be paid to the officers on account of the recruiting service, which he is directed to receive grant his receipts and disburse agreably to your directions—
          I have also been honoured by the receipt of your favour of the 15th. inst. and am of opinion that the cloathing arms and accoutrements of the Regiment should be deposited at the rendezvous of each grand Divission, that there, in the first instance, the recruits should be cloathed, armed, and disciplined untill they are fit to march to the regimental     rendezvous, under the command of a Commissioned officer, who will either remain with the regiment or return to his recruiting district as circumstances may render proper.
          The first Grand divission consisting of the counties of Richmond, Kings, Queens, Suffolk, New York West Chester, Dutchess, Columbia, and Renselear, will be considered under the immediate superintendance of Major Wilcocks, whose station will either be at the town of west Chester, or in its Vicinity on the Bronks the latter position I should prefer, both on account of health and convenience, provided arrangements could be made to obtain the use of two large buildings erected by Mr. Greenleaf (for a Cotton manufactory) as barracks for the troops—the town of west Chester cannot even afford accommodation for the regimental staff—while on the Bronks the whole Corps can be either encamped, advantageously or occupy the Buildings alluded to—they will be conveniently posted for  wood & water—the communication to New York is more easy both by Land and Water—they will be more retired for the purposes of early discipline, and not so much incommode the Inhabitants or be incommoded by them as if stationed in the Villiage.  
          This property is at present under the management of Mr. Daniel Ludlow, with whom I suppose arrangements could be made, both satisfactory to him and advantageous to the Regiment
          Major Wilcocks is ready to inter upon the recruiting service, with the Captains and Lieutenants of District No. 1. and will  receive from you such a proportion of the recruiting Money and such interior instructions, as you may think proper to give & I doubt not he will carefully guard the one and promptly execute the other to your intire satisfaction—
          It appears to me essential in the present case that the officers of the 12th. should be released from the General Court martial, our time is precious & their attention to the immediate recruiting of the Regiment, should not in any manner be interrupted—it would be a most mortifying subject to me, should exigencies arise, from foreign or domestick causes & the 12th. Regiment not be prompt and early in the field.
          District No. 2. must in the present instance be considered under the direction of Capt. Dowe J. Fondy, as the oldest officer (Major Hutton not having accepted his appointment) I have desired Major Wilcocks to order him to attend here with all possible dispatch, he will of course on his arrival receipt for, and distribute the money to the respective Captains in No. 2. his station and the rendezvous for the recruits in the first instance will be Newburgh as the most convenient place of deposit, and communication, either with the Western subdistricts or those situated northerly & Easterly on the Hudson—
          I have the honor to be Sir, Your most Obedt Humble Sert.
          
            W. S. Smith
          
        